Citation Nr: 1520221	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-24 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the left foot with reflex sympathetic dystrophy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2015, the Veteran and his father provided testimony at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.   Here, a TDIU claim is raised by the record.  Specifically, a June 2012 VA medical letter indicated the effects the medications and symptoms related to the Veteran's reflex sympathetic dystrophy of the left foot combined to make the Veteran unsuited for many types of employment.  Moreover, the Veteran, in an August 2009 statement, reported his left foot disability impeded his ability to be employed full-time and in his March 2015 Board testimony he also reported he received disability from the Social Security Administration (SSA) for a left foot disability.  Thus, as an increased rating for residuals of a stress fracture of the left foot with reflex sympathetic dystrophy is at issue, the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issues of entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the left foot with reflex sympathetic dystrophy and entitlement to a TDIU for additional development and consideration. 

As noted above, in March 2015, the Veteran testified that he received disability benefits from SSA for his left foot disability.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The Veteran's SSA records have not been obtained.  The Board finds there is a reasonable possibility that SSA records may be relevant to the Veteran's claim, as he stated such were related to his left foot reflex sympathetic dystrophy syndrome.  Thus, the SSA records should be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

Additionally, as relevant to treatment records, the August 2014 VA foot conditions examination report indicated the Veteran received private treatment from Dr. S, a podiatrist in Wauconda, Illinois.  However, private podiatry treatment records are not associated with the claims file.  Thus, on remand, the Veteran should be requested to identify any outstanding private treatment records, to include those from Dr S, and, after obtaining any necessary authorization from the Veteran, the AOJ should obtain such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Further, in his March 2015 Board hearing testimony, the Veteran reported that he receives VA treatment for his left foot disability, specifically with respect to his medication and pain management, every 30 days from a VA facility in North Chicago, Illinois.  Virtual VA contains VA treatment records from the Captain James A. Lovell Federal Health Care Center located in North Chicago, Illinois, most recently dated in September 2014.  Thus, while on remand, updated VA treatment records from such facility, and any associated outpatient clinics, should be obtained for consideration in the Veteran's appeal.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record). 

During the pendency of the claim for an increased rating for his left foot disability, the Veteran has been afforded several VA examinations.  In an August 2009 VA general examination, the VA examiner indicated a working diagnosis of reflex sympathic dystrophy syndrome of the left foot and a final diagnosis of status post fracture of the metatarsal, aggravated by trauma in 2008, resulting with the diagnosis of reflex sympathetic dystrophy syndrome, with secondary diagnoses of mild metatarsus adductus and plantar fasciitis.  Based on the August 2009 examination report, in the September 2009 rating decision, the RO incorporated the diagnosis of reflex sympathetic dystrophy to the previously service-connected disability of residuals of stress fracture of the left foot.  

In May 2012, the Veteran underwent a VA foot conditions examination in connection with the claim.  The May 2012 examiner noted evidence of bilateral weak foot, and stated the left leg had mild disuse atrophy.   However, the May 2012 VA examiner also stated there were no physical signs of left foot pathology and no permanent disability upon physical examination and imaging results.  A May 2012 VA addendum opinion indicated diagnoses of reflex sympathetic dystrophy, plantar fasciitis, and metatarsus adductus of the left foot.  However, the May 2012 addendum opinion further stated that the stress fractures of the Veteran's bilateral feet had healed and did not correlate to the post-service injury three years ago.  

In August 2014 the Veteran was afforded a peripheral nerves examination and a foot conditions examination.  The August 2014 foot conditions examiner indicated a diagnosis of stress fracture metatarsal of the left foot, resolved.  He further stated that currently the working diagnosis was reflex sympathetic dystrophy syndrome of the left foot and characterized the severity of the Veteran's left foot disability as moderate.  

The August 2014 peripheral nerves VA examiner did not provide a diagnosis and stated that, as there was no medical consensus as the cause of the Veteran's pain, he was unable to resolve the issue without resorting to mere speculation.  In addition, an August 2014 medical opinion, which appears to have been authored by the August 2014 VA peripheral nerves examiner, stated that an opinion to determine if Veteran's reflex sympathetic dystrophy was as likely as not proximately due to or the result of the residuals of stress fracture of the bilateral feet could not be provided because reflex sympathetic dystrophy is a very perplexing disorder and difficult to diagnose.  He further stated he could not confirm or reject the diagnosis and reasons given in the peripheral nerves VA examination report.  

VA treatment records also reflect a variety of diagnoses.  A September 2008 VA treatment record documented a complaint of pain in the fifth metatarsal following a trauma two weeks ago and indicated a diagnosis of bilateral metatarsalgia.  In a November 2008 VA treatment record, the Veteran complained of a sharp, aching pain of his left foot; however, a November 2008 VA treatment record reported that magnetic resonance imaging (MRI) results were normal.  A December 2008 VA treatment record, in part, stated there was some increased isotope uptake demonstrated in the left proximal foot and left ankle region which could be secondary to a soft tissue injury and also noted degenerate change of the tarsonavicular joint.  A February 2009 VA treatment record indicated possible impression of antinuclear antibodies (ANA) or metabolic bone disease; however, a March 2009 VA treatment record stated follow-up serological tests were all negative except for slight increase in anti-histone antibodies.  An April 2009 VA treatment record stated reflex sympathetic dystrophy was being considered as a diagnosis.  A May 2009 VA treatment record indicated a diagnosis of reflex sympathetic dystrophy and complex regional pain syndrome of the left foot.  A February 2010 VA treatment record noted left foot reflex sympathetic dystrophy (CPRS-complex regional pain syndrome), a March 2010 VA treatment record indicated a diagnosis of reflex sympathetic dystrophy and of the left foot, and an August 2010 VA treatment record indicated a diagnosis of possible reflex sympathetic dystrophy.  A September 2010 VA treatment record diagnosed a left peroneus brevis tear based on an August 2010 MRI, left peroneus longus and peroneus brevis tenosynovitis, also per an August 2010 MRI, intractable pain out of proportion of the bilateral foot and ankle; possible reflex sympathetic dystrophy and bilateral pes cavus.  VA treatment records including in September 2011, October 2011 and March 2012 VA treatment records noted reflex sympathetic dystrophy and chronic pain.  May 2012 and June 2012 VA treatment records indicated shared medical appointments for pain management.  A June 2012 VA medical letter from the Veteran's primary care physician sent directly to VA reported the Veteran was diagnosed with reflex sympathetic dystrophy syndrome.

A July 2012 VA treatment record continued the diagnosis of left foot reflex sympathetic dystrophy.  March 2013 and April 2013 VA treatment records indicated a continuing diagnosis of reflex sympathetic dystrophy.  A July 2013 VA medical letter stated the Veteran was diagnosed with reflex sympathetic dystrophy syndrome, also known as complex regional pain syndrome, a rare disorder of the sympathetic nervous system characterized by chronic severe pain.  A September 2014 VA treatment record, in part, discussed pain medication for controlling the Veteran's reflex sympathetic dystrophy.  

In general, VA pays compensation only for service-connected disability.  38 U.S.C.A. § 1155; see generally 38 C.F.R. § 4.2 (directing the rating official to deduct any disability percentage from a nonservice-connected disability if ascertainable).  The Court has held that when a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board finds that the facts of this particular case warrant a remand to afford the Veteran a new VA examination to reconcile all the diagnoses of record, and the examiner should attempt to distinguish, based upon all available records, which left foot symptoms are attributable to the service-connected left foot injury.

Thereafter, in the readjudication of the Veteran's claim for an increased rating for his left foot disability, the AOJ should consider whether a separate rating for any neurological manifestations of the Veteran's left foot disability is warranted and whether the criteria for referring the claim to the Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) have been met.

Finally, as noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for his service-connected left foot disability, he asserted, in part, that this service-connected left foot disability rendered him unemployable.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for increased evaluation and is inextricably intertwined with such.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the Veteran's TDIU claim has not been adjudicated in the first instance by the AOJ.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the AOJ in the first instance and will also allow for the AOJ to provide proper notice regarding this issue, to include consideration as whether the criteria for referring the claim to the Director of Compensation and Pension for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b) have been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU, and notice of the information and evidence necessary to substantiate a claim for nonservice-connected pension benefits.  The notice letter must inform as to the manner in which effective dates are assigned for awards of disability benefits.  Also, provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.   

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from SSA, to include all evidence and copies of any disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

3.  Contact the Veteran and assist him in obtaining any additional private treatment records he identifies, to include from Dr. S., a podiatrist located in Wauconda, Illinois.  All attempts to obtain any records must be documented in the claims file.  The AOJ must make two attempts to obtain any records unless the first attempt demonstrates that further attempts would be futile.  If records are identified but not obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  

4.  Obtain updated VA treatment records, pertaining to the Veteran, from the Captain James A. Lovell Federal Health Care Center and any associated outpatient clinics, since September 2014 and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Thereafter, the Veteran should be scheduled for a VA examination with a suitable examiner, to determine the nature and severity of his service-connected residuals of a stress fracture of the left foot with reflex sympathetic dystrophy.  The claims file and this remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  The examiner should perform any tests or studies deemed necessary for accurate assessments. 

The examiner should provide diagnoses of all current left foot disorders, to include any neurological manifestations, and, if possible, attempt to distinguish the symptomatology associated with the service-connected residuals of a stress fracture of the left foot with reflex sympathetic dystrophy and the nonservice-connected left foot injury in September 2008.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's service-connected left foot disability.  See Mittleider, supra.

If additional identified diagnoses, to include neurological manifestations, related to the Veteran's left foot are determined to be distinguishable from his service-connected residuals of a stress fracture of the left foot with reflex sympathetic dystrophy, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed left foot disability was caused by, is proximately due to, or aggravated by the Veteran's service-connected right or left foot disability. 

In providing the above, opinion consideration should be given to the Veteran's contention, as stated in March 2015 testimony, that in 2008 his foot gave out and he happened to step in a pothole at the same time which resulted in additional injury.  

The examiner should also comment upon the functional impact of the Veteran's service-connected left foot disability on his daily life and employment, with consideration of the Veteran's March 2015 testimony that his service-connected left foot disability interferes with activities such as driving and his ability to work.  

All opinions expressed should be supported by a rationale.

6.  Finally, readjudicate the issues on appeal, to include entitlement to a TDIU.  Consideration should be given as to whether a separate rating for any neurological manifestations of the Veteran's left foot disability is warranted and whether the criteria for referring the case to the Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) and/or an extraschedular TDIU under 38 C.F.R. § 4.16(b) have been met.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




